DETAILED ACTION

Applicant’s election of species II of claims 15-20 in the reply filed on 05/04/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The office action of the examination of claims 15-20 is set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guillorn et al. (2013/0189839).
Regarding claim 15, Guillorn (Fig. 4) discloses a device comprising: a target region 114/116; an insulating layer 130 over the target region 114 ([0022]); a metal plug 442 disposed within the insulating layer 130 ([0025]), the metal plug 442 extending from a top of the insulating layer 130 to the target region 114/116, the metal plug 442 comprising a first material; and TSMP2018o428USo2-33-an interlayer 440 disposed between the metal plug 442 and the insulating layer 130, the interlayer 440 comprising a compound of the first material and nitrogen ([0025]), wherein free nitrogen atoms surround the interlayer 440 (Fig. 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillorn et al. (2013/0189839) in view of Tsai et al. (2018/0315652).
Regarding claim 16, Guillorn discloses the first material but does not disclose the first material comprises cobalt.
However, Tsai (Fig. 8) discloses the first material of the metal plug 62 comprises cobalt (see [0029]) for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Guillor by forming the first material of the metal plug comprises cobalt for the intended use as a matter of design choice, as taught by Tsai (see Fig. 8 and [0029]).

Regarding claim 17, as discussed the combination above, Tsai (Fig. 8) discloses wherein the insulating layer 46 comprises SiO ([0022]), and wherein the compound of the interlayer 58 includes silicon ([0028]).  

Regarding claim 19, as discussed the combination above, Tsai (Fig. 8) discloses further comprising an adhesion layer 60 interposed between the interlayer 62A and the insulating layer 46, wherein the adhesion layer 60 comprises a metal nitride, and wherein the free nitrogen atoms are in the metal nitride ([0028]).  

Regarding claim 20, as discussed the combination above, Tsai (Fig. 8) discloses further comprising: a source/drain region 42 of a fin field effect transistor, wherein the target region 42 comprises the source/drain region ([0020]); and a metal layer 58 interposed between the adhesion layer 60 and the insulating layer 46, the metal layer 58 comprising a metal material of the metal nitride of the adhesion layer 60 ([0028]).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art of record fails to disclose all the limitations recited in the above claim. Specifically, the prior art of record fails to disclose wherein the interlayer comprises a first crystalline structure having a first lattice constant, wherein the metal plug comprises a second crystalline structure having a second lattice constant different from the first lattice constant, and wherein both the first crystalline structure and second crystalline structures are face-centered cubic lattices.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. The examiner can normally be reached Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/             Primary Examiner, Art Unit 2814